United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-44130 ATLAS AMERICA PUBLIC #9 Ltd. (Name of small business issuer in its charter) Pennsylvania 25-1867510 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #9 LTD. (A Pennsylvania Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months and Nine Months ended September 30, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2008 5 Statements of Cash Flows for the Nine Months ended September 30, 2008 and 2007 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-19 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 20 Item 6: Exhibits 20 SIGNATURES 21 CERTIFICATIONS 22-25 2 PART I ITEM 1.FINANCIAL STATEMENTS ATLAS AMERICA PUBLIC #9 LTD. BALANCE SHEETS September 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 300,100 $ 263,800 Accounts receivable-affiliate 551,500 465,400 Short-term hedge receivable due from affiliate 126,900 151,800 Total current assets 978,500 881,000 Oil and gas properties, net 7,700,900 8,109,700 Long-term hedge receivable due from affiliate 40,300 22,700 $ 8,719,700 $ 9,013,400 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 23,200 $ 18,300 Short-term hedge liability due to affiliate 11,100 3,600 Total current liabilities 34,300 21,900 Asset retirement obligation 684,900 655,400 Long-term hedge liability due to affiliate 180,200 228,100 Partners’ capital: Managing general partner 2,338,200 2,425,200 Limited partners (1,500 units) 5,506,200 5,740,000 Accumulated other comprehensive loss (24,100 ) (57,200 ) Total partners' capital 7,820,300 8,108,000 $ 8,719,700 $ 9,013,400 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA PUBLIC #9 LTD. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 REVENUES Natural gas and oil $ 689,400 $ 641,500 $ 1,898,000 $ 1,814,400 Interest income 600 1,900 2,300 5,600 Total revenues 690,000 643,400 1,900,300 1,820,000 COSTS AND EXPENSES Production 182,500 173,900 510,500 509,000 Depletion 136,100 140,800 408,800 382,800 Accretion of asset retirement obligation 9,800 9,400 29,500 28,300 General and administrative 28,700 36,900 89,900 87,400 Total expenses 357,100 361,000 1,038,700 1,007,500 Net earnings $ 332,900 $ 282,400 $ 861,600 $ 812,500 Allocation of net earnings: Managing general partner $ 127,100 $ 109,400 $ 332,800 $ 313,500 Limited partners $ 205,800 $ 173,000 $ 528,800 $ 499,000 Net earnings per limited partnership unit $ 138 $ 116 $ 353 $ 333 The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA PUBLIC #9 LTD. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income (Loss) Total Balance at January 1, 2008 $ 2,425,200 $ 5,740,000 $ (57,200 ) $ 8,108,000 Participation in revenues and expenses: Net production revenues 492,600 894,900 — 1,387,500 Interest income 800 1,500 — 2,300 Depletion (118,200 ) (290,600 ) — (408,800 ) Accretion of asset retirement obligation (10,500 ) (19,000 ) — (29,500 ) General and administrative (31,900 ) (58,000 ) — (89,900 ) Net earnings 332,800 528,800 — 861,600 Other comprehensive income — — 33,100 33,100 Distributions to partners (419,800 ) (762,600 ) — (1,182,400 ) Balance at September 30, 2008 $ 2,338,200 $ 5,506,200 $ (24,100 ) $ 7,820,300 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA PUBLIC #9 LTD. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net earnings $ 861,600 $ 812,500 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 408,800 382,800 Accretion of asset retirement obligation 29,500 28,300 (Increase) decrease in accounts receivable - affiliate (86,100 ) 38,700 Increase (decrease) in accrued liabilities 4,900 (1,600 ) Net cash provided by operating activities 1,218,700 1,260,700 Cash flows from financing activities: Distributions to partners (1,182,400 ) (1,292,400 ) Net cash used in financing activities (1,182,400 ) (1,292,400 ) Net increase (decrease) in cash and cash equivalents 36,300 (31,700 ) Cash and cash equivalents at beginning of period 263,800 332,300 Cash and cash equivalents at end of period $ 300,100 $ 300,600 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA PUBLIC #9 LTD. NOTES TO FINANCIAL STATEMENTS September 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Public #9 Ltd. (the “Partnership”) is a Pennsylvania Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 535 Limited Partners. The Partnership was formed on July 27, 2000 to drill and operate gas wells located primarily in western Pennsylvania and Ohio. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of September 30, 2008 and for the three months and nine months ended September 30, 2008 and 2007 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-KSB for the year ended December 31, 2007. The results of operations for the three months and nine months ended September 30, 2008 may not necessarily be indicative of the results of operations for the year ended December 31, NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s annual report on Form 10-KSB for the year ended December 31, 2007 filed with the Securities and Exchange Commission. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period.Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers’ credit information. Credit is extended on an unsecured basis to many of its energy customers. At September 30, 2008 and December 31, 2007, the Partnership's MGP's credit evaluation indicated that the Partnership had no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues. These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices. The Partnership had unbilled trade receivables of $380,500 at September 30, 2008 and $324,400 at December 31, 2007, which are included in Accounts receivable-affiliate on the Partnership's Balance Sheets. 7 ATLAS AMERICA PUBLIC #9 LTD. NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2008 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Oil and Gas Properties Oil and gas properties are stated at cost. Depletion is based on cost less estimated salvage value primarily using the unit-of-production method over the assets’ estimated useful lives. Maintenance and repairs are expensed as incurred. Major renewals and improvements that extend the useful lives of property are capitalized. Oil and gas properties consist of the following at the dates indicated: September 30, December 31, 2008 2007 Natural gas and oil properties: Proved properties: Leasehold interests $ 261,000 $ 261,000 Wells and related equipment 18,474,300 18,474,300 18,735,300 18,735,300 Accumulated depletion (11,034,400 ) (10,625,600 ) $ 7,700,900 $ 8,109,700 Recently Issued Financial Accounting Standards In May 2008, the Financial Accounting Standards Board, ("FASB") issued Statement of Financial Accounting Standards No. 162, The Hierarchy of Generally Accepted Accounting Policies ("SFAS 162"), which reorganizes the GAAP hierarchy.
